Citation Nr: 1628230	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for acromioclavicular joint separation of the left shoulder with degenerative joint disease (left shoulder disability).

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1972 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Portland, Oregon currently has jurisdiction over the Veteran's claims.

In March 2009, the Veteran testified before a Veterans Law Judge (VLJ) at Travel Board hearing.  In March 2016, the Veteran was informed that the VLJ who held the March 2009 hearing could no longer participate in the decision, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2015).  In April 2016, the Veteran responded that he did not wish to appear at another hearing; therefore, no further action concerning a Board hearing in necessary.

In July 2009, the Board denied the Veteran's claim for an increased rating for his left shoulder disability.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In December 2010, the Veteran's representative and VA General Counsel filed a joint motion for remand (JMR), and the Court granted the JMR and remanded the case to the Board for further action.  In June 2011, the Board remanded the Veteran's claim for further development.

In December 2012, the Board again denied the Veteran's claim for an increased rating for a left shoulder disability.  The Veteran appealed the decision to the Court.  In October 2013, the Veteran's representative and VA General Counsel filed another JMR, and the Court granted the JMR and remanded the case to the Board for further action.

In January 2014, the Board determined that the entitlement to a TDIU had been raised pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  It remanded the claim, along with the claim of an increased rating for a left shoulder disability, for additional development.  

In May 2015, the Board again denied the Veteran's claim for an increased rating for a left shoulder disability, as well as his claim for a TDIU.  The Veteran appealed the decision to the Court.  In January 2016, the Veteran's representative and VA General Counsel filed another JMR and, in February 2016, the Court granted the JMR and remanded the case to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2016 JMR determined that the Board erred in its May 2015 decision when it failed to adequately address the symptomatology associated with the Veteran's service left shoulder and right shoulder disabilities, and whether referral for extra-schedular consideration for both disabilities was appropriate.   Moreover, the February 2016 JMR determined that Board failed to ensure substantial compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers upon the veteran, as a matter of law, the right to compliance with the remand orders"); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that only substantial, not strict, compliance with remand orders is required).  Specifically, the parties agreed that the December 2014 VA medical opinion did not substantially comply with the Board's January 2014 remand directives because it failed to provide any rationale in support of the opinion that the Veteran's bilateral shoulder disabilities did not render him unable to secure and maintain substantially gainful employment, including sedentary employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, the parties agreed that a new VA opinion was necessary.

To ensure that there is a complete record upon which the Board can decide the Veteran's claim for a TDIU, the Board finds that a new VA examination and opinion that clearly addresses the functional effects of the Veteran's service-connected left shoulder and right shoulder disabilities, both individually and combined, as well as their impact on his ability to work, is needed to resolve his claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, since the new examination will also address the nature and severity of the Veteran's left shoulder disability, as well as the symptomatology associated with his bilateral shoulder disabilities, his claim for an increased rating must also be remanded.

The Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected left shoulder and right shoulder disabilities would be helpful in resolving his claim for a TDIU.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.  Such records dated through January 2015 have been associated with the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected left shoulder and right shoulder disabilities.

a)  Initially, the examiner should provide findings necessary to address the applicable rating criteria, including range of motion testing.  The examiner should also comment upon any functional loss due to pain, excess fatigability, weakness, and any additional disability during flare-ups.

b)  Next, the examiner should address whether there is any additional symptomatology associated with the Veteran's right and/or left shoulder disabilities that is not contemplated by the applicable rating criteria.

c)  Finally, the examiner should fully describe the functional effects of the Veteran's service-connected left shoulder and right shoulder disabilities, including the impact that they have on his ability to perform activities of daily living, to include the physical acts required for gainful employment.

A complete rationale for any opinion should be provided.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




